


EXHIBIT 10.1

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (“Agreement”) is made and entered into as of May 22, 2018,
by and among GERMAN AMERICAN BANCORP, INC., an Indiana corporation (“German
American”), and the undersigned securityholder(s) (each, the “Securityholder,”
which term is used to describe all undersigned securityholders together if more
than one) of First Security, Inc., a Kentucky corporation, that is not a party
to this Agreement (the “Company”).  All capitalized terms herein not otherwise
defined shall have the meaning ascribed to them in the “Merger Agreement” (as
defined below).

 

Recitals

 

WHEREAS, pursuant to that certain Agreement and Plan of Reorganization of even
date herewith (the “Merger Agreement”), by and among German American, the
Company, and their respective banking subsidiaries, the Company (a) will merge
(the “Merger”) into German American, with German American continuing as the
surviving corporation and all of the outstanding common stock, without par
value, of the Company (“Company Stock”) being exchanged for common stock,
without par value, of German American and a cash payment and (b) all of the
outstanding stock options to purchase Company Stock (“Purchase Rights”) being
cancelled for a cash payment (the merger and the cancellation of Purchase Rights
being sometimes referred to in this Agreement as the “Transaction”);

 

WHEREAS, the Securityholder is the beneficial owner of, or exercises control and
direction over, the number of issued and outstanding shares of Company Stock,
and a number of issued and outstanding Purchase Rights, as set forth on
Exhibit A attached hereto;

 

WHEREAS, the Securityholder has had a fair opportunity to review the Merger
Agreement and to consult with legal, tax, financial and other advisers of the
Securityholder’s choosing to the extent such Securityholder has desired to have
such consultation(s); and

 

WHEREAS, as a material inducement for German American to enter into the Merger
Agreement with the Company and thereby provide the benefits of the Transaction
to the Securityholder, the Securityholder is willing (among other terms and
conditions set forth in this Agreement) to (i) in accordance with the terms
hereof, not transfer or otherwise dispose of any of such Securityholder’s shares
of Company Stock or Purchase Rights, or any and all other shares or securities
of the Company issued, issuable, exchanged or exchangeable, in respect of any
Company Stock or Purchase Rights (the “Securities”) until the Securityholder’s
shares are voted with respect to the Merger and (ii) vote or use best efforts to
cause to be voted Company Stock as set forth herein.

 

Agreement

 

NOW, THEREFORE, in contemplation of the foregoing and in consideration of the
mutual agreements, covenants, representations and warranties contained herein
and intending to be legally bound hereby, each Securityholder (and if more than
one signatory exists for the Securityholder, all such signatories, jointly and
severally) agrees with German American as follows:

 

--------------------------------------------------------------------------------


 

1.                            Transfer and Encumbrance.  The Securityholder
agrees that the Securityholder will not take or permit any action to, directly
or indirectly, (i) transfer, sell, assign, give, pledge (excluding any pledges
already in effect to commercial lenders that secure the repayment of money
borrowed), exchange, or otherwise dispose of or encumber the Securities (except
as may be specifically required by court order, in which case the Securityholder
shall give German American prior written notice and any such transferee shall
agree to be bound by the terms and conditions of this Agreement) prior to the
“Expiration Date” (as defined below), or to make any offer or agreement relating
thereto, at any time prior to the Expiration Date; (ii) deposit any of the
Securities into a voting trust or enter into a voting agreement or arrangement
with respect to such Securities or grant any proxy or power of attorney with
respect thereto, in each case, in a manner that conflicts or may conflict with
the Securityholder’s obligations hereunder; or (iii) enter into any contract,
option or other arrangement or undertaking with respect to the direct or
indirect sale, assignment, transfer, exchange or other disposition of or
transfer of any interest in or the voting of any of the Securities, in each
case, in a manner that conflicts or may conflict with the Securityholder’s
obligations hereunder. As used herein, the term “Expiration Date” shall mean the
earlier to occur of (i) February 1, 2019, (ii) the date which is the day
following the shareholder meeting at which the Merger is approved by the
Company’s shareholders, (iii) the date the Board decides not to recommend or
withdraws its recommendation of the Merger without a breach of Sections 4.01(d),
4.01(e) or 4.03(a), or Section 7.08 of the Merger Agreement, (iv) the
termination of the Merger Agreement by either German American or Company in
accordance with their respective rights under Article VII of the Merger
Agreement prior to the meeting of the Company’s shareholders to approve the
Merger, or (v) the termination of the Merger Agreement by either German American
or Company pursuant to Section 7.03(a) of the Merger Agreement.

 

2.                            Agreement to Vote. Prior to the Expiration Date,
at every meeting of the shareholders of the Company called with respect to any
of the following, and at every adjournment thereof, and on every action or
approval by written consent of the shareholders of the Company with respect to
any of the following, the Securityholder agrees to vote (or cause to be voted)
the shares of Company Stock owned of record and beneficially by such
Securityholder other than as a trustee of a benefit plan, which shares shall
include, without limitation, all shares owned by such Securityholder
individually, all shares owned jointly by such Securityholder and such
Securityholder’s spouse, all shares owned by such Securityholder by any minor
children (or any trust for their benefit), all shares owned by any business of
which such Securityholder is the principal shareholder (but in each such case
only to the extent such Securityholder has the right to vote or direct the
voting of such shares), and specifically including all shares shown as owned
directly or beneficially by such Securityholder on Exhibit A attached hereto or
acquired subsequently hereto: (i) in favor of approval of the Transaction, the
Merger Agreement and the transactions contemplated thereby and any matter that
could reasonably be expected to facilitate the Transaction; (ii) in favor of any
alternative structure as may be agreed upon by German American and the Company
to effect the Transaction; provided that such alternative structure is on terms
in the aggregate no less favorable to the Securityholder from a financial point
of view than the terms of the Transaction set forth in the Merger Agreement
(including, without limitation, with respect to the consideration to be received
by the Securityholder); and (iii) against the consummation of any proposal
looking toward the acquisition of control of the Company by any party not
affiliated with German American, or any action, proposal, agreement or
transaction (other than the Transaction, the Merger Agreement or the
transactions contemplated thereby) that in any such case would result in a
breach of any covenant, representation or warranty or any other

 

2

--------------------------------------------------------------------------------


 

obligation or agreement of the Company under the Merger Agreement.  This
Agreement is intended to bind the Securityholder as a shareholder of the Company
only with respect to the specific matters set forth herein.  Notwithstanding the
foregoing, nothing in this Agreement shall limit or restrict the Securityholder
from voting in his, her or its sole discretion on any matter other than those
matters referred to in this Agreement.

 

3.                            No Opposition.  Prior to the Expiration Date, the
Securityholder agrees not to take, or cause to be taken, any action in the
Securityholder’s capacity as a holder of Securities of the Company that would,
or would be reasonably likely to, have the purpose or effect of preventing the
consummation of the Transaction and the transactions contemplated by the Merger
Agreement.  Prior to the Expiration Date, the Securityholder agrees to take, or
cause to be taken in its capacity as a holder of Securities of the Company, all
actions necessary to effect the Transaction and the transactions contemplated by
the Merger Agreement.

 

4.                            New Securities.  The Securityholder hereby agrees
that any shares of the capital stock or other securities of the Company that the
Securityholder purchases or with respect to which the Securityholder otherwise
acquires a right to acquire or other beneficial ownership (as such concept of
beneficial ownership is interpreted for purposes of the beneficial ownership
disclosure provisions of Section 13(d) of the Securities Exchange Act of 1934,
as amended, and the rules and regulations of the Securities and Exchange
Commission adopted thereunder) after the date of this Agreement and prior to the
Expiration Date (the “New Securities”), and any and all other shares or
securities of the Company issued, issuable, exchanged or exchangeable in respect
of any New Securities, shall become subject to the terms and conditions of this
Agreement to the same extent as if they constituted Securities.

 

5.                            Representations, Warranties and Covenants of
Securityholder. The Securityholder (and if more than one signatory exists for
the Securityholder, all such signatories, jointly and severally) hereby
represents and warrants to, and covenants with, German American that:

 

5.1.             Ownership.  Except as may be noted on Exhibit A hereto, the
person(s) or entity(ies) who or that has (have) signed this Agreement as the
Securityholder have good and marketable title to, and is (are) the sole legal
and beneficial owners of Securities in the numbers that are specified on
Exhibit A.  As of the date hereof, such person(s) or entity(ies) does (do) not
beneficially own any shares of the capital stock of the Company or other
securities issued by the Company other than the Securityholder’s Securities that
are so identified.  No person acting on behalf of any such person(s) or
entity(ies) has provided German American with any information concerning the
nature of ownership of the numbers of Securities identified on Exhibit A that is
false or misleading in any respect material to German American.

 

5.2.             Authorization; Binding Agreement.  The Securityholder has all
requisite power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and thereby and has sole voting
power and sole power of disposition, with respect to all of the shares of
Company Stock included within the Securityholder’s Securities with no
restrictions on its voting rights or rights of disposition pertaining thereto,
except as specified on Exhibit A. The Securityholder has duly executed and
delivered this Agreement and, assuming its due authorization, execution and
delivery

 

3

--------------------------------------------------------------------------------


 

by German American, this Agreement is a legal, valid and binding agreement of
the Securityholder, enforceable against the Securityholder in accordance with
its terms.

 

6.                            Further Assurances.  The Securityholder hereby
covenants and agrees to execute and deliver, or cause to be executed or
delivered, such proxies, consents, waivers and other instruments, and undertake
any and all further action, necessary or desirable, in the reasonable opinion of
German American, to carry out the purpose and intent of this Agreement and to
consummate the Transaction, the Merger Agreement and the transactions
contemplated thereby.

 

7.                            Termination.  This Agreement shall terminate and
shall have no further force or effect as of the Expiration Date.  In the event
of termination of this Agreement upon the Expiration Date, this Agreement shall
become void and of no effect with no liability on the part of any party hereto;
provided, however, that nothing herein shall relieve any party from liability
hereof for any willful breach of this Agreement prior to the Expiration Date.

 

8.                            Miscellaneous.

 

8.1.             Severability.  If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction (or deemed
formally or informally by a governmental agency) to be invalid, void or
unenforceable, then the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.  In the event that a
governmental agency (including but not limited to the Board of Governors of the
Federal Reserve System (the “FRB”)) expresses to German American any concern
that this Agreement may be violative of law applicable to German American or the
Securityholder, then German American shall so notify the Securityholder of such
concern, and German American and the Securityholder shall cooperate with each
other toward amending this Agreement in order to resolve such governmental
agency’s concern(s).

 

8.2.             Binding Effect and Assignment.  This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but, except as
otherwise specifically provided herein, neither this Agreement nor any of the
rights, interests or obligations of the parties hereto may be assigned by either
of the parties without the prior written consent of the other; provided,
however, that German American may freely assign its rights to a direct or
indirect wholly-owned subsidiary of German American without such prior written
approval but no such assignment shall relieve German American of any of its
obligations hereunder. Any purported assignment without such consent shall be
void.  No provision of this Agreement shall be for the benefit of any third
party, except that the Company is an intended third-party beneficiary of the
Securityholder’s agreements pursuant to this Agreement.

 

8.3.             Amendment and Modification.  This Agreement may not be
modified, amended, altered or supplemented except by the execution and delivery
of a written agreement executed by the parties hereto.

 

4

--------------------------------------------------------------------------------


 

8.4.             Specific Performance; Injunctive Relief.  The parties hereto
acknowledge that German American will be irreparably harmed and that there will
be no adequate remedy at law for a violation of any of the covenants or
agreements of the Securityholder set forth herein. Therefore, it is agreed that,
in addition to any other remedies that may be available to German American upon
such violation, German American shall have the right to enforce such covenants
and agreements by specific performance, injunctive relief or by any other means
available to German American at law or in equity.

 

8.5.             Notices.  All notices that are required or may be given
pursuant to the terms of this Agreement shall be in writing and shall be
sufficient in all respects if given in writing and delivered by hand, national
or international overnight courier service, transmitted by telecopy or mailed by
registered or certified mail, postage prepaid (effective when delivered by hand,
or by telecopy or electronic message (if receipt of such telecopy or electronic
message at or about the time of telecopy or electronic message is confirmed by
the recipient of the telecopy or electronic message), one (1) business day after
dispatch by overnight courier, and three (3) business days after dispatch by
mail), as follows:

 

If to German American, to:

 

Mr. Mark A. Schroeder

Chairman and Chief Executive Officer

German American Bancorp, Inc.

711 Main Street

Jasper, Indiana  47546

Telecopy No.:  (812) 482-0745

 

with a copy to:

 

Jeremy E. Hill, Esq.

Bingham Greenebaum Doll LLP

10 W. Market Street

2700 Market Tower

Indianapolis, Indiana 46204

Telecopy No.:  (317) 236-9907

 

If to any person who has signed this Agreement as Securityholder, to the address
set forth beneath the Securityholder’s signature below.

 

And in the event of notice to either German American or any person who has
signed this Agreement as Securityholder, with a copy to:

 

Michael F. Beckwith

President and Chief Executive Officer

First Security, Inc.

313 Frederica St.

Owensboro, Kentucky 42301

Telecopy No.:  (270) 663-0511

 

5

--------------------------------------------------------------------------------


 

and with a copy to:

 

R. James Straus

Frost Brown Todd LLC

400 W. Market St., Suite 3200

Louisville, Kentucky 40202

Telecopy No.:  (502) 581-1087

 

8.6                Governing Law.  This Agreement shall be governed by,
construed and enforced in accordance with the internal laws of the State of
Indiana without giving effect to any choice or conflict of law provision,
rule or principle (whether of the State of Indiana or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Indiana.

 

8.7                Entire Agreement. This Agreement contains the entire
understanding of German American and Securityholder in respect of the subject
matter hereof, and, except for any confidentiality agreements between German
American and the Company binding upon the Securityholders, supersedes all prior
negotiations and understandings between the parties with respect to such subject
matters.

 

8.8                Counterparts.  This Agreement may be executed (and delivered,
in original form or by electronic mail or by facsimile transmission) in several
counterparts, each of which shall be an original, but all of which together
shall (when executed and delivered between or among two or more signatories)
constitute one and the same agreement.

 

8.9                Effect of Headings.  The section headings herein are for
convenience only and shall not affect the construction or interpretation of this
Agreement.

 

8.10         No Limitation on Actions of the Securityholder as Director or
Officer.  Notwithstanding anything to the contrary in this Agreement, in the
event the Securityholder, or a representative of the Securityholder, is an
officer or director of the Company, nothing in this Agreement is intended or
shall be construed to require the Securityholder, or its representative, as the
case may be, in such individual’s capacity as an officer or director of the
Company, to act or fail to act in accordance with such individual’s fiduciary
duties in such capacity.

 

8.11         Remedies Not Exclusive. All rights, powers and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity will be cumulative and not alternative, and the exercise of any thereof
by either party will not preclude the simultaneous or later exercise of any
other such right, power or remedy by such party.

 

8.12         Disclosure.  The Securityholder hereby authorizes German American
and the Company to disclose the identity of the Securityholder and the nature
and amounts of its commitments, arrangements and understandings under this
Agreement (and to file publicly a copy of this Agreement in that connection) in
any reports or other filings or communications that either German American or
the Company may be required to file

 

6

--------------------------------------------------------------------------------


 

under any applicable law (without seeking confidential treatment of such
disclosure), including without limitation the laws popularly known as Bank
Holding Company Act of 1956, the Bank Merger Act, the Securities Exchange Act of
1934, and the Securities Act of 1933 (each as amended), and including, without
limitation, any report filed with the Securities and Exchange Commission on
Form 8-K or any Schedule 13D or Schedule 13G, any Registration Statement filed
by German American under the Securities Act of 1933, and any applications or
notices seeking or concerning regulatory review and/or approval of the
Transaction and/or this Agreement that may be filed with the Board of Governors
of the Federal Reserve System, the Federal Deposit Insurance Corporation, the
Indiana Department of Financial Institutions and the Kentucky Department of
Financial Institutions.

 

8.13         Attorney Fees.  Except as otherwise provided herein, each party
shall pay hereto shall pay its own costs, expenses and attorney’s fees in
connection with the review and execution of this Agreement, any future
negotiation or consultation in connection with this Agreement, and/or in the
event of any judicial proceeding arising out of or related to this Agreement or
which requires the interpretation or construction of this Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the day and year first above written.

 

 

GERMAN AMERICAN BANCORP, INC.

 

 

 

 

 

By:

/s/ Mark A. Schroeder

 

 

Mark A. Schroeder,

 

 

Chairman and Chief Executive Officer

 

[GERMAN AMERICAN SIGNATURE PAGE TO VOTING AGREEMENT]

 

--------------------------------------------------------------------------------

 

/s/ Michael F. Beckwith

 

/s/ Lee A. Mitchell

Michael F. Beckwith

 

Lee A. Mitchell

Address: *

 

Address: *

 

 

 

 

 

 

/s/ Steven M. Ford

 

/s/ Ellen Arvin Kennedy

Steven M. Ford

 

Ellen Arvin Kennedy

Address: *

 

Address: *

 

 

 

 

 

 

/s/ Paul J. Martin

 

/s/ R. Mitch Settle

Paul J. Martin

 

R. Mitch Settle

Address: *

 

Address: *

 

 

 

 

 

 

/s/ Gary L. Stewart

 

Ann Mitchell Irrevocable Trust

Gary L. Stewart

 

 

Address: *

 

By:

/s/ Lee A. Mitchell

 

 

 

Lee A. Mitchell, POA

 

 

Address: *

 

--------------------------------------------------------------------------------

*  Addresses omitted for confidentiality purposes.

 

[SECURITYHOLDER SIGNATURE PAGE TO VOTING AGREEMENT]

 

--------------------------------------------------------------------------------


 

Lee A. Mitchell, as Custodian FBO Keely R. Mitchell

 

Lee A. Mitchell, as Custodian FBO Zachary A. Mitchell

By:

/s/ Lee A. Mitchell

 

By:

/s/ Lee A. Mitchell

 

Lee A. Mitchell, Custodian

 

 

Lee A. Mitchell, Custodian

Address: *

 

Address: *

 

 

 

 

 

 

Lee A. Mitchell, as Custodian FBO Keely R. Mitchell

 

/s/ Teresa Mitchell

By:

/s/ Lee A. Mitchell

 

Teresa Mitchell

 

Lee A. Mitchell, Custodian

 

Address: *

Address: *

 

 

 

 

 

 

 

 

Steven M. Ford and Sarah J. Ford,

 

 

Joint Tenants

 

 

 

 

 

/s/ Steven M. Ford

 

 

Steven M. Ford, Joint Tenant

 

 

 

 

 

/s/ Sarah J. Ford

 

 

Sarah J. Ford, Joint Tenant

 

 

 

 

 

Address: *

 

 

 

 

 

 

 

 

/s/ Sarah R. Ford

 

 

Sarah R. Ford

 

 

 

 

 

Address: *

 

 

 

--------------------------------------------------------------------------------

*  Addresses omitted for confidentiality purposes.

 

--------------------------------------------------------------------------------


 

Settle Revocable Living Trust, under agreement dated January 1, 2015

 

 

 

By:

/s/ R. Mitch Settle

 

 

R. Mitch Settle, Trustee

 

 

 

By:

/s/ Kimberly D. Settle

 

 

Kimberly D. Settle, Trustee

 

 

 

Address: *

 

 

 

 

 

Michael F. Beckwith IRA

 

 

 

By:

/s/ Michael F. Beckwith

 

 

 

 

Print Name:

Michael F. Beckwith

 

 

 

Address: *

 

 

--------------------------------------------------------------------------------

*  Addresses omitted for confidentiality purposes.

 

--------------------------------------------------------------------------------


 

Paul J. Martin (IRA)

 

WFCS as Custodian

 

 

 

By:

/s/ Paul J. Martin

 

 

 

Print Name:

Paul J. Martin

 

 

[SECURITYHOLDER SIGNATURE PAGE TO VOTING AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SECURITYHOLDERS’ OWNERSHIP OF

COMPANY STOCK AND PURCHASE RIGHTS

 

Securityholder

 

Shares of
Common
Stock

 

Purchase
Rights
(Stock
Options)

 

Michael F. Beckwith

 

3,446

 

10,000

 

WFCS Custodian FBO Michael F. Beckwith IRA

 

3,711

 

—

 

Lee A. Mitchell

 

53,945

 

7,625

 

Theresa Mitchell

 

5,201

 

—

 

Ann Mitchell Irrevocable Trust (Lee Mitchell POA)

 

37,500

 

—

 

Lee A. Mitchell, Custodian FBO Keely R. Mitchell

 

1,677

 

—

 

Lee A. Mitchell, Custodian FBO Zachary A. Mitchell

 

1,677

 

—

 

Steven M. Ford

 

10,367

 

7,625

 

Steven M. Ford and Sarah J. Ford, Joint Tenants

 

7,666

 

—

 

Sarah R. Ford

 

838

 

—

 

Raymond Mitchell Settle and Kimberly D. Settle, Trustees UA 1/21/2015 Settle
Revocable Living Trust

 

28,444

 

—

 

Raymond M. Settle

 

—

 

7,625

 

Paul J. Martin

 

13,686

 

7,625

 

Ellen A. Kennedy

 

500

 

1,000

 

Gary L. Stewart

 

1,000

 

1,000

 

Paul J. Martin (IRA) WFCS as Custodian

 

1,706

 

—

 

 

--------------------------------------------------------------------------------
